DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11,254,465. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a plurality of cartons held together as one wherein an attachment feature extends from an end flap of one of the cartons to removably attach to an outer surface of an adjacent carton.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-14, 17-21, 27-31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colling (US 5197660 A).
Regarding claims 1, 8, 10, 17, 27, 33, and 35, Colling teaches a twin package carton comprising a plurality of panels extending at least partially around an interior of the carton (see Figures 1-16), the plurality of panels comprising a top panel (54), a bottom panel (52), and at least one side panel (58); a plurality of end flaps (62/64/66/68/74/76/78) foldably connected to a respective panel of the plurality of panels and forming at least one closed end of the carton, the plurality of end flaps comprising at least one top end flap (74), at least one bottom end flap (62), and at least one side end flap (78); and attachment features for attaching the carton to at least one other carton, the attachment features comprising at least one attachment flap (72) removably connected (via 16) to an end flap of the plurality of end flaps, the at least one attachment flap extends away from the at least one closed end for attaching the carton to a portion of the at least one other carton (Col 3 lines 35-54).
Regarding claims 2-3, 11-12, 18-19, and 28-29, Colling teaches a carton further comprising separation features (perforation line 16) for separating the at least one attachment flap from the end flap of the plurality of end flaps.
Regarding claims 4-5, 13-14, 20-21, and 30-31, Colling teaches a carton wherein the tear line is a first tear line (16A), and the separation features comprise a second tear line (16B) spaced away from the first tear line to define a tear strip between the first tear line and the second tear line.
Regarding claims 7 and 34, Colling teaches a carton wherein the at least one attachment flap is for being positioned in at least partial face-to-face contact with the portion of the at least one other carton (see Figures 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 16, 26, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colling in view of Yuhas et al. (US 6386369 B2; hereinafter Yuhas).
Regarding claims 9, 16, 26, and 37, Colling discloses the claimed invention except for a dispenser defined in the at least one closed end of the carton.  Yuhas teaches a shipper and display carton comprising tear lines (64/66/70/72) that extend into end flaps (36/44/48/56; see Fig. 1) in order to define openings that allow for dispensing of contents (see Figures 2-6).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to include further tear lines that extend into the end panels and sides in order to allow the container to be converted into a shelf-ready dispensing configuration (Yuhas; Col 1 lines 40-50).
Allowable Subject Matter
Claims 6, 15, 22-25, 32, and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734